     Case 3:20-cv-00864 Document 70 Filed 05/28/21 Page 1 of 3 PageID #: 277




                   IN THE UNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             HUNTINGTON DIVISION


TIMOTHY S. JACKSON,

                             Plaintiff,

v.                                                  CIVIL ACTION NO. 3:20-0864

SCOTT EPLIN (District Manager);
MARK ELSWICK (Supervisor);
JEFF A. STINNETT, Superintendent;
KATHY SMITH, Job Coordinator;
BRIAN GREENWOOD;
DANTE CLARK;
JENNIFER HENDERSON, DOC; AND
CHARLESTON CORRECTIONAL
CENTER AND JAIL,

                             Defendants.


                        MEMORANDUM OPINION AND ORDER


       This action was referred to the Honorable Cheryl A. Eifert United States Magistrate Judge,

for submission to this Court of proposed findings of fact and recommendations for disposition,

pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted Findings of Fact and

recommended that the Motion to Dismiss filed by the Defendant Charleston Correctional Center

and Jail, (ECF No. 21), be granted; the Motion to Dismiss of the DOH Defendants, (ECF No. 30),

be denied in part, and granted, in part, with Defendant Eplin being dismissed, but not Defendant

Elswick; the Motion for Summary Judgment by the DCR Defendants, (ECF No. 32), be denied;

the second Motion to Dismiss of Scott Eplin, (ECF No. 63), be granted; the Motion to Dismiss of

Defendants Stinnett and Clark, (ECF No. 66), be granted; the complaint and amended complaint,

(ECF Nos. 2, 54), be dismissed, with prejudice, against the following Defendants: the Charleston
    Case 3:20-cv-00864 Document 70 Filed 05/28/21 Page 2 of 3 PageID #: 278




Correctional Center and Jail, Scott Eplin, Jeff A. Stinnett, and Dante Clark, and that they be

removed from the style of the case; and discovery proceed as to Defendants Mark Elswick, Kathy

Smith, Brian Greenwood, and Jennifer Henderson. No party has filed objections to the Magistrate

Judge’s findings and recommendations.

       Accordingly, the Court accepts and incorporates herein the findings and recommendations

of the Magistrate Judge and, consistent with the findings and recommendations, ORDERS that:

               1.     The Motion to Dismiss filed by the Defendant Charleston Correctional

       Center and Jail, (ECF No. 21), be GRANTED;

              2.      The Motion to Dismiss of the DOH Defendants, (ECF No. 30), be

       DENIED, in part, and GRANTED, in part, with Defendant Eplin being dismissed, but

       not Defendant Elswick;

              3.      The Motion for Summary Judgment by the DCR Defendants, (ECF No. 32),

       be DENIED;

              4.      The second Motion to Dismiss of Scott Eplin, (ECF No. 63), be

       GRANTED;

              5.      The Motion to Dismiss of Defendants Stinnett and Clark, (ECF No. 66), be

       GRANTED;

              6.      The complaint and amended complaint, (ECF Nos. 2, 54), be DISMISSED,

       with prejudice, against the following Defendants: the Charleston Correctional Center and

       Jail, Scott Eplin, Jeff A. Stinnett, and Dante Clark, and that they be REMOVED from the

       style of the case; and

              7.      Discovery proceed as to Defendants Mark Elswick, Kathy Smith, Brian

       Greenwood, and Jennifer Henderson.



                                              -2-
Case 3:20-cv-00864 Document 70 Filed 05/28/21 Page 3 of 3 PageID #: 279




         The Court DIRECTS the Clerk to forward copies of this written opinion and order

  to all counsel of record, and any unrepresented parties.


                                        ENTER:         May 28, 2021




                                        ROBERT C. CHAMBERS
                                        UNITED STATES DISTRICT JUDGE




                                          -3-
